DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koebrich et al (US Pub 2012/0319926) in view of Ryeyna et al (US Pub 2019/0377535).

With respect to claim 1, Koebrich discloses an electronic display board system with a modified network comprising (par 0013; discloses  invention is directed to an electronic display arrangement): a main controller 1 provided with a main switch 10 comprising a first main port 101 and a second main port 102 (fig. 3b; sign controller 318; discloses sign controller outputs data to module 312a  and also outputs data to module 312c via different ports; par 046; discloses sign controller 318 may re-transmit the display data on a communication port that is different from the communication port on which sign controller 318 received the display data in FIG. 3a); and first to Nth display units Di, D2, ..., DN (N is an integer of 2 or more) se-quentially connected with each other by a network to receive image data transmitted from the main controller 1 to output the data on a display module 21 or transmit the data to a neighboring display unit or the main controller 1, (par 0040; discloses an electronic display arrangement 300 of the present invention including three modules 312a-c all connected together in a series loop. The series loop may be in the form of a local area network (LAN), ; par 0042; discloses controller 318 may transmit to module 312a the display data for each of the three modules 312a-c. Module 312a may then read only the portion of the display data that is addressed to module 312a. That is, module 312a may read only the portion of the display data that is assigned to an address matching the address of module 312a); wherein the first to Nth display units D,, D2, ..., DN each comprise a first sub-port 201 and a second sub-port 202, the first sub-port 201 receives a first image data transmitted from the second main port 102 to transmit the data in a forward direction, (fig. 4; discloses each module comprise an input end 428 and output end 430; par 0051; discloses  Module 412 includes a processor, microcontroller, or field-programmable gate array (FPGA) 422 that is capable of both receiving display data, as indicated by arrow 428, and transmitting display data, as indicated by arrow 430) and the second sub-port 202 receives a second image data transmitted from the first main port 101 to transmit the data in a reverse direction (par 0046; discloses  if sign controller 318 does not receive the display data or an acknowledgement signal from module 312c within a predetermined length of time after transmitting the display data to module 312a, then sign controller 318 may assume that one of modules 312a-c has malfunctioned and is no longer capable of transmitting the display data. In that event, sign controller 318 may re-transmit the display data to module 312c, as indicated by arrow 324. Sign controller 318 may re-transmit the display data on a same communication port on which sign controller 318 received the display data in FIG. 3a. Alternately, sign controller 318 may re-transmit the display data on a communication port that is different from the communication port on which sign controller 318 received the display data in FIG. 3a);
Koebrich discloses the sign controller transmits data using a local area network using a serial asynchronous data protocol (par 0041)
Koebrich doesn’t expressly disclose the main switch comprising an ethernet switch;
In the same field of endeavor, Ryeyna discloses modular display system comprising serially connected display panels where the controller transmits data to the display panel via ethernet port (fig. 1; discloses the display module connected in series and computer 150 transmits data via ethernet port 155; par 0020; discloses Text, graphic, or video data, as well as control data, are transmitted from the computer 150 via Ethernet cable connections to each display module 110);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Koebrich to connect the sign controller to the display module via ethernet ports as disclosed by Ryeyna in order to provide a reliable and faster method for transmitting data to the display modules.
With respect to claim 2, Koebrich as modified by Ryeyna discloses wherein the first main port 101 is connected with the second sub-port 202 of the first display unit D1 by a second main circuit MC2, and the second main port 102 is connected with the first sub-port 201 of the Nth display unit DN by a first main circuit MC1 (see fig. 3b; discloses sign controller 318 is connected to the module 312a via separate cable and connected to module 312c via separate cable; par 0040; discloses The series loop may be in the form of a local area network (LAN), for example. One channel enters each module from the left, and another channel enters each module from the right. Data may flow in either direction).

With respect to claim 3, Koebrich as modified by Ryeyna discloses wherein the first to Nth display units D1, D2, ..., DN are sequentially connected by first to N-lth sub-circuits SC1, SC2, ..., SCN-1, respectively (par 0040; discloses three modules 312a-c all connected together in a series loop).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koebrich et al (US Pub 2012/0319926) in view of Ryeyna et al (US Pub 2019/0377535) and Tazebay et al (US Pub 2015/0286273)

With respect to claim 4, Koebrich as modified by Ryeyna don’t expressly disclose wherein the first and second main circuits MC1, MC2 and the first to N-lth sub-circuits SC1, SC2, ..., SCN-I are all UTP cables;
Tazebay discloses system and method for physical interface with electrical connections where the ethernet connection is implemented using UTP cables (see par 0018; an implementation of high speed Ethernet over unshielded twisted pair (UTP) cables is of interest due to a relative cost-effectiveness of UTP as well as its longevity in harsh environments);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Koebrich as modified by Ryeyna to connect the sign controller and the display module using UTP cables as disclosed by Tazebay in order to reduce cost while achieving longevity.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub 2018/0165051) in view of Kim et al (US Pub 2020/0126514) referred to as Kim514 and Tsuji (US Pub 2002/0163513);
 
With respect to claim 5, Kim discloses a method of outputting an image of an electronic display board system with a modified network, (par 0002; discloses a method for controlling a display apparatus configuring a multi display system through a transition minimized differential signaling (TMDS) channel ) comprising the steps of: setting a predetermined transmission rate (S11); (par 0018; discloses processor may compress the received image and transmit the compressed image to the second display apparatus, when determining that a bandwidth required to transmit the image is close to a bandwidth supported by the HDMI or the DVI, based on a frequency of the received image; hence the predetermined transmission rate is equal or less than the bandwidth supported by the cable) setting bi-directional transmission (S12) (see fig. 4; discloses data communication between display apparatuses is bi-directional); when the transmission rate of a circuit changes or when data transmission in the full-duplex mode is interrupted, undergoing step S11 again to set the transmission rate and mode (S13); (par 0079; discloses  the error may occur in the transmitted image due to factors such as noise due to a defect of the HDMI cable 32 and a jitter phenomenon. For example, it may be assumed that a transmission bandwidth of the image supported by the HDMI cable becomes smaller than the bandwidth required for transmitting the image due to the defect of the HDMI cable 32; par 0082; discloses When the first display apparatus 200 receives the feedback signal from the display apparatus 100, the corresponding image may be compressed according to various compression rates 1/2 or 1/4 based on an amount of detected error and the compressed image may be re-transmitted to the display apparatus 100) confirming whether an abnormality occurs in the connection state of a circuit (S 14) (par 0079; discloses  the processor 130 of the display apparatus 100 may determine whether or not the error occurs in the received image and detect the error); when no abnormality information is confirmed in the connection state of the circuit, outputting the image on a display module (S15); (par 0084; discloses in a case in which the error is not detected in the image received from the first display apparatus 200, the processor 130 of the display apparatus 100 may transmit the received image to the second display apparatus 300 and perform a control so that the received image is displayed) when abnormality information is confirmed in the connection state of the circuit, transmitting the abnormality information to a main controller 1 for the main controller 1 to control to output a first image data and a second image data on corresponding display units (S17) (par 0085; discloses if the second display apparatus 300 detects the error in the received image and transmits the feedback signal that informs the error detection to the display apparatus 100 through the first connector 320, the processor 130 may compress the image received from the first display apparatus 200 and re-transmit the compressed image to the second display apparatus 300);
Kim doesn’t expressly disclose determining whether a number of occurrences exceeds a predetermined number of occurrences (S 16);
In the same field of endeavor, Kim514 discloses a serially connected modular display system (see fig. 2); Kim discloses detecting error is image transmission and determines whether a number of occurrences exceeds a predetermined number of occurrences (par 0099; discloses At operation 620, the display apparatus detects abnormality in an image; par 0100; discloses At operation 630, the display apparatus counts the number of times abnormality in an image is detected; par 0109-0110; discloses comparing the error count to a threshold and take necessary step based on the determination); 
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to count the number of errors and compare the count to a threshold and report a feedback when error count exceed the threshold as disclosed by Kim514 in order to effectively determine that error is occurring based on count value and perform the correction accordingly;
Kim as modified by Kim514 don’t expressly disclose bi-directional in a full-duplex mode;
In the same field of endeavor, Tsuji discloses display system and communication method comprising plurality of display unit where the bi-directional communication is performed in full-duplex mode (par 0076; discloses  a preferable embodiment, the communication section is constituted in as full-duplex bi-directional operation section, which communicates in bi-directional by two kinds of the communication line,); 
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Kim514 to establish bi-directional communication in full -duplex mode as disclosed by Tsuji in order to prevent any interference while achieving faster communication using two communication line.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        12/12/2022